Per Curiam.

The defendants have filed a motion to dismiss the appeal for the reason that the plaintiff, appellant herein, has filed the appeal “and appears in this court acting for others without being a licensed attorney as required by law.”
The question presented is whether a taxpayer, not a licensed attorney, may initiate and prosecute a taxpayer’s suit on behalf of others without the services of a licensed attorney.
The plaintiff bases his claimed right to initiate and prosecute the action on Section 733.59, Revised Code, permitting suit by a taxpayer where the city solicitor fails to act. That section in no wise overrides or limits the provisions of Section 4705.01, Revised Code, prescribing who may practice law, or the rules of this court. In the suit in question here, plaintiff is attempting to act as an attorney on behalf of the city of Dayton and for taxpayers therein other than himself. Such action consti*176tutes an attempt by one, not a licensed attorney, to practice law contrary to the provisions of Section 4705.01 and the rules of this court.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell,Radcliee and O’Neill, JJ., concur.
Radcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.